Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  the second paragraph of claim 1 on page 8 of the claim recites, “wherein the apparatus generates an authentication alert message if the user in authenticated”. It appears that this limitation should be corrected to ---wherein the apparatus generates an authentication alert message if the user is authenticated--- Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-18 and 20-21, 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0379816 A1 to Hayon in view of US 2013/0225282 A1 to Williams and US 2015/0304435 A1 to Bravo et al.
Re claim 1, Hayon discloses an apparatus, comprising: a memory or database, wherein the memory or database stores information ([0017] and [0019] describe that, “the present invention relates to a system of providing a wagering game during a live sporting event, comprising: […] a memory comprising computer-readable instructions which when executed by the at least one processor causes the processor to execute a game administrator,”
[0037] describes that the sports wagering gaming system of the invention can be practiced on a smart phone or PDA “with an operating system and on which a user can install applications”.
[0038] further describes that, “The computer program product may be a computer storage media readable by a computer system and encoding a computer program of instructions for executing a computer process.”
a processor, [0017]-[0018] describes that “the present invention relates to a system of providing a wagering game during a live sporting event, comprising: at least one processor in a game sever” [0019], [0025] describe that the invention of the disclosure is enabled by a processor executing instructions from non-transitory computer-readable media. [0037] describes that the instant invention may be practiced on processor-based hand-held devices such as smart phones and PDA’s.
wherein the processor is specially programmed to provide, and provides, an electronic forum, ([0016], “application is provided with a user interface that includes the following elements: […] live chat for allowing the interaction between the participant players” [0046], “FIG. 2 schematically illustrates an exemplary User Interface (UI) 20 […] The UI 20 may include the following elements […] betting suggestion provided by the participant users, live chat”)
wherein the electronic forum provides a video or audio broadcast of a sporting event, a gaming activity, a gambling activity, or a lottery drawing, to the user or to the plurality of users (Fig. 2 No. 21, [0016] describes, “the interactive media guidance application is provided with a user interface that includes the following elements: a live broadcast of a sporting event,” [0032], “a user wagering on live sporting event (e.g., an athletic competition) that are currently being broadcast to some of the users,” [0034], “The wagering game […] can be played by a plurality of participant users over wide area network (e.g., the Internet) via […] smart-phones, personal computers […] The wagering game involves a series of opportunities to wager on events associated with a live or determinate sporting event, such as a soccer, basketball, or football game. The users will typically watch or listen to a live broadcast of the game” and [0046], “Fig. 2 schematically illustrates an exemplary User Interface (UI) 20 […] The UI 20 may include the following elements: a live broadcast of a sporting event 21”)
a transmitter, wherein the transmitter transmits the electronic forum to a user communication device associated with the user of the plurality of users (Fig. 1 diagrams a contemplated system architecture including a game server 1 providing the invention of the disclosure to client devices 3, 4, 5 over a web interface 6 that can be the Internet. And as noted with respect to [0016] and [0046], the invention provides a UI that includes chat interaction and enables users to suggest bets for one another.) 
a receiver, wherein the receiver receives information regarding a bet on or regarding the sporting event […] ([0017]-[0021] discloses a server enabling a user interface that allows users of client devices to selectively bet on possible outcomes of bettable events of sporting events. [0037] describes that the invention is practiced wherein a user operates a client device such as a smart phone which is communicatively coupled to a network wherein tasks are provided by remote processing devices. [0043] discloses presenting betting events to users as sporting events progress in real-time, wherein 'responses (predicted outcomes) of the participants are received by the system'. [0044] describes that user predictions of sporting event outcomes are facilitated by a UI over a computer network such as the Internet.)
Although Hayon discloses the same inventive concept substantially as claimed, Hayon is silent as to whether his server-based online sports betting system and method includes that the receiver receives information regarding a position or location of the user communication device at a time of the transmission of the information regarding the bet on or regarding the sporting event […] wherein the information regarding the position or the location of the user communication deice contains information regarding an IP address of the user communication device or contains information obtained with or from a global positioning device of the user communication device, wherein the information regarding the bet […] and the information regarding the position or the location of the user communication device is transmitted from the user communication device, and further wherein the apparatus processes the information regarding the IP address of the user communication device or processes the information regarding the position or location information obtained by the global positioning device of the user communication device and determines a position or a location of the user communication device at a time when the information regarding the bet on or regarding the sporting event […] is transmitted from the user communication device, and wherein the apparatus processes information for determining 	whether the placing of the bet is legally performed within a jurisdiction in or from which the bet on or regarding the sporting event or on or regarding the second sporting event, the bet on or regarding the gaming activity, the bet on or regarding the gambling activity, or the bet on or regarding the lottery drawing, is transmitted from the user communication device using the information regarding the IP address of the user communication device or using the information regarding the position or the location obtained by the global positioning device of the user communication device, and further wherein, if the placing of the bet is legally performed, the apparatus processes information for placing the bet […] and wherein the apparatus generates an authentication alert message if the user is authenticated or generates a failed authentication alert message if the user is not authenticated, and further wherein the apparatus transmits the authentication alert message or the failed authentication alert message to the user communication device or to any number of user communication devices assocated with the user.
Williams is an analogous casino gaming and sports wagering reference (see: Abstract). Williams teaches that it was known in the art to trigger determination of a device location when a user makes “a wager request” [0080]. [0216]-[0218] further describes a need for validating a device when a communication is received from a mobile device by a gaming service gateway to “place a wager,” among other possible game actions. Pursuant to initiating a need to validate a device, “A database of information may be queried to determine if a mobile device was last determined to be at a location where gaming is allowed. In some embodiments, a new location of the device may be determined.” [0220]
Regarding how Williams performs location determination pursuant to a wager request:
[0036] begins a discussion of IP-address based location determination of a user’s mobile device, which may include a confidence determination.
[0041][-[0043] describes that Williams may use multi-level location determination, “to facilitate determining which if any gaming services to allow for a device accessing a gaming service” wherein ‘an IP address of a device accessing a gaming service’ and/or ‘geofencing, GPS’ may be used depending on whether an IP address of a device is known by a gaming provider, or whether an IP address is not known but has high confidence of being in a location based on third party determination, or whether an IP address is not known and has a low confidence of being in a location. Refer additionally to [0051] and [0058] which discuss how location is determined dependent on whether there is low or high confidence in IP-based location determination
[0263] states that, “Some embodiments may include determining whether a device is in or out of one or more geofences. Such determination may include, for example, a determination by a geofencing provider (e.g., based on gps coordinates of the device and the geofence(s),”
[0110] and [0112] describe illustrative embodiments wherein IP-based location determination authenticates a user and determines that the device should have access to the gaming services.  [0112] describes in the alternative, that after IP and/or GPS based location determination, “a device may be allowed or denied access”
Refer also to Fig. 9, which diagrams method steps comprising an IP-address based location determination of a cellular device accessing the gaming network, determining whether this device is in an approved location based on a secondary, Non-IP address based location determination method, and determining whether to allow gaming services based on this location determination.
Williams additionally teaches the apparatus processes information for determining (The Examiner initially notes that this language is equivalent to functional language the courts have found to be a matter of intended use of a computing device that fails to distinguish over any fully-capable, programmable general purpose microprocessor - see MPEP Part IV. which provides instructions for the examination of functional language in the special case of computerized device claims. Here, it is stated that functional claim language that is not limited to a specific structure covers all computerized devices that are capable of performing the recited computer-implemented function. Note in particular: Intel Corp. v. U.S. Int'l Trade Comm' n, 946 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991) (The court held that "programmable" claim language required only that the accused product could be programmed to perform the claimed functionality.); In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997); In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); In re Ludtke, 441 F.2d 660, 663-64, 169 USPQ 563, 566-67 (CCPA 1971); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971) ("[I]t is elementary that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art"). In the instant case, the Examiner finds the claim language following the statement of "the apparatus processes information for determining" to be equivalent to “programmable” claim language merely representing an intended manner of operating an apparatus, a statement of a conceived field of use or intended use of an apparatus, and/or functions that the apparatus is capable of but not necessarily required to perform.)
whether the placing of the bet is legally performed within a jurisdiction in or from which the bet on or regarding the sporting event or on or regarding the second sporting event, the bet on or regarding the gaming activity, the bet on or regarding the gambling activity, or the bet on or regarding the lottery drawing, is transmitted from the user communication device using the information regarding the IP address of the user communication device or using the information regarding the position or the location obtained by the global positioning device of the user communication device, and further wherein, if the placing of the bet is legally performed, the apparatus processes information ([0142] of Williams describes that one of the purposes of his invention is to verify that instructions executing a game of chance from memory on a client device have been approved by a gaming regulator in a particular jurisdiction. [0177] describes that a device 906 of the gaming system monitors a plurality of gaming devices to determine adherence of the devices to gaming duristictional rules 908 that are included in the system. A gaming jurisdictional rule server may be used to validate whether software on gaming devices is valid for use in the gaming jurisdiction where the gaming device is located. [0178] describes that, "the gaming jurisdictional rule server may scan the remote gaming device to determine whether the software is configured in a manner that is acceptable to the gaming jurisdiction where the game device is located. For example, a maximum bet limit may vary from jurisdiction to jurisdiction and the rule enforcement server may scan a gaming device to determine its current software configuration and its location and then compare the configuration on the gaming device with approved parameters for its location." (emphasis added) And as described in [0042], [0115], the location of a gaming device can be determined based on IP address and/or GPS data.) Williams further teaches wherein the apparatus generates an authentication alert message if the user is authenticated or generates a failed authentication alert message if the user is not authenticated, and further wherein the apparatus transmits the authentication alert message or the failed authentication alert message to the user communication device or to any number of user communication devices associated with the user ([0011] describes that a target device of the network of Williams may, "receive an authorization message from the authorization device indicating whether the target device is authorized to use the game data").
Although Williams provides a teaching and motivation to use IP-address and GPS location determination of a mobile device at the time a wager request is made to a gaming system for the purpose of authenticating a user to ensure he is located in a jurisdiction where his requested gaming activity is legal, and also to investigate collusion by players who may be near one another, wherein Hayon is in the same field of endeavor as Williams and would be ready for improvement thereby, Williams does not specifically using an itinerary or schedule of a user’s mobile device as part of the location-based authentication process. Hayon in view of Williams therefore lacks a teaching of: compare the position or the location of the user communication device […] with or against information regarding an expected position or location of the user communication device, wherein the information regarding the expected position or location of the user communication device is based on information regarding the itinerary or schedule of the user, and wherein the apparatus determines if the user is authenticated or if the user is not authenticated based on the information regarding the itinerary or schedule of the user, and further wherein, if the user is authenticated, the apparatus processes information for the bet on or regarding the sporting event […] and if the user is not authenticated, the apparatus processes information for disallowing the bet.
Bravo is an analogous location-based access control application for authenticating a user attempting to access a secure resource. Bravo teaches that it was known in the art in [0021] that a user's schedule can be gleaned by an expected location program from schedules or entries in scheduling storage of the user’s mobile device – An exemplary determination is determining based on identifying a schedule or entry for the user associated with his user ID and stored in scheduling storage that the user has travel plans to be in Spain during a specified time frame. The expected location program can inform the user authentication program whether the user's location matches expected location.
[0023] and [0025] of Bravo teaches a user at client computer using a secure resource interface program 50 to attempt to access secure resource over network by making an access request. Like in Williams, GPS and/or IP address are used by authentication program of Bravo to establish the location of the user’s device. 
[0028] of Bravo discloses that an, “expected location program 120 accesses scheduling storage 90 and identifies a schedule, travel itinerary, calendar, or other document specifying dates and locations where the user is expected, associated with the userid received from client computer 30. In some embodiments, the schedule or other entry was created, modified, and/or maintained by the user. In other embodiments, the schedule or other entry was created, modified, and/or maintained by a third party, such as an employer, travel agency, or other entity, and the user does not have access to adjust or otherwise modify the schedule or entry. In such an embodiment, the third party may have an interest in limiting access to secure resource 70. For example, an employer may want to make sure an employee, with legitimate purpose, is accessing secure resource 70 during actual business hours or at particular business locations. In addition, denying a user the ability to modify the schedule or entry may prevent fraudulent access by another individual attempting to modify the schedule to their present location in order to gain access to secure resource 70.” (emphasis added)
[0029] of Bravo describes that, “In one embodiment, expected location program 120 uses text analytics to parse through the schedule or other document. Using natural language processing and at least one set of dictionaries and rules, expected location program 120 can perform text analytics on the schedule or other document. Text analytics can be performed using an Unstructured Information Management Architecture (UIMA) application configured to analyze unstructured information to discover patterns relevant to expected location program 120 by processing plain text and identifying entities or relations.
[0030] describes that, “In another embodiment, expected location program 120 accesses an e-mail repository to identify e-mail correspondence associated with the received userid. Expected location program 120 may use text analytics to parse through the e-mail correspondence. In one embodiment, expected location program 120 uses natural language processing and at least one set of dictionaries and rules to determine the user's expected location from the user's e-mail correspondence. For example, expected location program 120 determines from the e-mail correspondence that the user has travel plans to visit a friend in Los Angeles, Calif. on the current date.”
[0031] describes that, “In yet another embodiment, expected location program 120 accesses a cell phone memory repository, such as a memory card associated with the received userid. Expected location program 120 uses text analytics to parse through a text message correspondence. In one embodiment, expected location program 120 uses natural language processing and at least one set of dictionaries and rules to determine the user's expected location from the user's text message correspondence. For example, expected location program 120 determines from the text message correspondence that the user has travel plans to visit a friend in Los Angeles, Calif. on the current date.”
[0032] describes that, “In another embodiment, expected location program 120 receives the expected location of the user from scheduling server program 80. In another embodiment, expected location program 120 receives the expected location of the user from scheduling client program 60. In yet another embodiment, expected location program 120 accesses information stored by a scheduling program, such as scheduling server program 80 to scheduling storage 90, and retrieves a list of expected locations and corresponding dates and/or times within which the user is anticipated to be at the expected location. In such an embodiment, scheduling server program 80 may analyze entry information to determine a location and date or time associated with the entry using text analytic techniques previously described and/or information located in fields of the entry associated with location and date”
[0033] of Bravo teaches that an expected location program 120 compares a user's determined current location to one or more expected locations and determines if the current location matches the expected location(s). If the determined location matches the expected location within a threshold, such as 50 miles, the program proceeds from YES branch 220, 230 to grant access to the secured resource. If the expected location program determines that the user’s current location does not match the user’s expected location, the program proceeds to the NO branch and does not grant access to the secured resource. 
It would have been obvious to one having ordinary skill in the art at the time of the invention that the online sports betting system of Hayon could have benefitted from the location-based and specifically user-schedule-based location based authentication taught by Williams and Bravo without causing any unexpected results. The motivation to implement the teachings of Williams are taught by Williams – it is essential for online gaming providers to ensure that remote, mobile users are gaming from a legal location and also that multiple users are not so close together that they may be colluding. It would be further desirable to combine Bravo with Williams because Williams already admits that his system seeks to authenticate a user’s current location against a location established as known – in Williams’ case, an IP address. Bravo’s teaching would enable Williams’ known IP addresses to account for different locations the user may be visiting as a function of a schedule or itinerary. 
Re claims 6-7, See Hayon [0016], “application is provided with a user interface that includes the following elements: […] live chat for allowing the interaction between the participant players” [0046], “FIG. 2 schematically illustrates an exemplary User Interface (UI) 20 […] The UI 20 may include the following elements […] betting suggestion provided by the participant users, live chat”
Re claim 8, [0043] of Hayon describes betting events, an 'outcome of the betting event, scores (i.e., win)', 'a betting event can be automatically generated and presented to the participants in form of a question that asks them whether team A will score a goal in the next 3 minutes', also see Fig. 2 which illustrates UI elements including a “next bet – corner in 30 seconds? yes/no” and “bet suggestions,” and re: “analytics information,” [0046] describes providing ‘statistics’ and Fig. 2 displays a players rank 23 and statistics 25)
Re claim 9, This is an apparatus claim that recites an intended use of the same apparatus – “to allow the user to purchase a lottery ticket.” "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) In the instant scenario, the combination of Hayon, Williams and Bravo teach an online wagering apparatus and method comprising location-, schedule- and itinerary-based authentication of user wager requests and meets the structural requirements of the claim. Additionally, Williams teaches that lottery is an art-recognized alternative to sports wagering, for use on mobile devices and wherein location-based authentication is still required, see Williams [0032], [0033], note in particular ‘sports lottery’ which would be especially relevant for use on Hayon-Williams-Bravo.
Re claims 10-12, Refer to the rejection of claim 1. Additionally refer to Williams [033], which teaches that “gaming may include […] sports betting, casino betting […] sports lottery games […] gaming may include gaming from a gaming account, a credit card”
Re claim 13, This is an apparatus claim that recites an intended use of the same apparatus – “allows for reporting of an instance of suspected game fixing. […]” "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) In the instant scenario, the combination of Hayon, Williams and Bravo teach an online wagering apparatus and method comprising a live-chat function, see again Hayon [0016], “The user interface may further comprise live chat for allowing the interaction between the players.” Claim 13 does not recite any structural distinction over a UI that is capable of users inputting any text information that they desire. 
Re claims 14, 16, 17, refer to Hayon Fig. 1, smart phone No. 4, PC No. 5, interactive TV No. 3.
Re claim 15, refer to Williams [0098] which lists ‘kiosks’ as an art-recognized alternative to “cellular telephones, mobile devices, stationary devices, laptops, desktops” and [0137] which contemplates a hybrid embodiment wherein, at least for the purpose of authentication, a smart phone communicatively coupled to a kiosk is used.
Re claim 18, refer to Williams [0093] which lists ‘augmented reality device’ as an art-recognized alternative to “cellular telephone […] laptop, desktop” for accessing gaming services and which must be authenticated therefor.
Re claims 20-21, refer to the rejection of claim 1 and specifically to the citations and discussion thereof of Williams [0036], [0041]-[[0043], [0051] and [0058].
Re claim 27, [0098] of Williams describes that input devices used in his handheld device wagering authentication system can include cameras and biometric input devices. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0379816 A1 to Hayon in view of US 2013/0225282 A1 to Williams and US 2015/0304435 A1 to Bravo et al. and further in view of US 2014/0148238 A1 (Razor Sports, Inc.) (Hereinafter 'Razor Sports').
Re claim 19, Although Hayon as modified by Williams and Bravo teaches the same inventive concept substantially as claimed, Hayon is silent as to whether a bet confirmation message containing a link to the forum is output to the user terminal. 
Razor Sports discloses an analogous sports betting apparatus that generates a bet confirmation message ([0024]) containing: information regarding the date and time of the bet, the amount of the bet, the date and time of the sporting event ([0044], 'sporting event specific selections and wagers relating to the specific sporting event', 'If the user is on site and the electronic communications device is equipped to do so, it then generates a ticket or other form of receipt confirming the user's selections and wagers', Fig. 5 #’s 505, 510, 511, [0049] and [0055], confirmation page, Fig. 2C, Transaction Confirmed Page 170), and a link to the electronic forum ([0070], 'once the requested information on the registration page has been provided and transmitted, and the underlying transaction has been approved and accepted, the user can access the game page via the gaming server. In preferred embodiments, the user clicks on a play, button which accesses the game page if the above requirements have been met').
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the system of Hayon-Williams-Bravo to include a bet confirmation message as taught by Razor Sports because it would be desirable for a user to receive a visual verification of the user’s betting choices ([0049]).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hayon in view Williams and Bravo et al. and further in view of US 2011/0128382 A1 to Pennington et al.
Re claim 25, Although Hayon in view of Williams and Bravo teach the same inventive concept substantially as claimed, the Hayon-Williams-Bravo combination lacks mention of including a video or audio recording of the user along with an alert message. Pennington is an analogous prior art reference in the art of gambling system security monitoring that teaches it was known to attach video segments of users to alert messages that are transmitted among system devices, see [0029]. It would have been obvious to one having ordinary skill in the art at the time of the invention that the Hayon-Williams-Bravo invention could have additionally included user-video-attached alert messages without any unexpected results and to provide the advantage stated by Pennington of “providing the security members with visual confirmation of the person or object of interest”.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hayon in view Williams and Bravo et al. and further in view of US 2008/0167060 A1 to Moshir et al.
Re claim 26, Although Hayon in view of Williams and Bravo teach the same inventive concept substantially as claimed, the Hayon-Williams-Bravo combination lacks mention of providing security challenge questions. Moshir is an analogous prior art device that is also in the art of mobile lottery and sports betting ([0081]). Moshir teaches that it was known in such art to use security challenge questions to authenticate a user, see [0208]. It would have been obvious to one having ordinary skill in the art to have used security challenge questions in the invention taught by Hayon-Williams-Bravo without causing any unexpected results and for the motivation of providing enhanced user account security.
Response to Arguments
Applicant's arguments filed 05/01/2022 with respect to claims 1 and 6-21 have been fully considered but they are not persuasive. As discussed in the rejection of claim 1 above responsive to the amendments entered 05/01/2022, the secondary reference of Williams teaches determining whether the placing of a bet is legally performed within a jurisdiction (see again Williams [0142], [0177], [0178]) and generating a message and sending it to a device communicatively coupled with that of the user regarding whether authentication has occurred (see again Williams [0011].) The rejection of claims 1, 6-18 and 20-21 under Hayon in view of Williams and Bravo is hereby maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715